Citation Nr: 0711648	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-33 149	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.  

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The veteran had active service in the United States Army from 
November 1942 to November 1943. 

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

A May 2005 Board decision denied the veteran's appeal to 
reopen a claim for service connection for bilateral hearing 
loss.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
veteran died in august 2005, during the pendency of this 
latter appeal.  

Due to the veteran's death, the Court vacated the Board's 
decision and dismissed the veteran's appeal based on a lack 
of jurisdiction.  


FINDINGS OF FACT

1.  The Board issued a decision in May 2005 which denied the 
veteran's application to reopen a claim for service 
connection for bilateral hearing loss.  

2.  After the veteran appealed the May 2005 Board decision to 
the Court, he died in August 2005.  

3.  In an April 2006 Order, the Court vacated the Board's May 
2005 decision and dismissed the veteran's appeal.





CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
20.1302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's application to reopen a claim for entitlement 
to service connection for bilateral hearing loss was denied 
by the Board in May 2005.  The veteran appealed this decision 
to the Court but, unfortunately, he died during the pendency 
of the appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The Court vacated the Board's May 2005 decision due to the 
veteran's death, and further held that this would have the 
legal effect of nullifying the previous merits adjudication 
by the RO (i.e., causing the underlying decisions by the RO 
to be vacated as well), because the RO's decision is subsumed 
in the decision of the Board.  See Smith, supra; Yoma v. 
Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 20.1104.  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claims brought by a survivor of the veteran.  Cf. 38 C.F.R. § 
20.1106 (2006). 







ORDER

This appeal is dismissed due to the death of the veteran. 



		
                                                      R. F. 
WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


